Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 25, 2018

                                           No. 04-18-00039-CV

                      IN RE DAIMLER TRUCKS NORTH AMERICA LLC

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

       On January 22, 2018, relator filed a petition for writ of mandamus and an emergency
motion for stay pending mandamus. This court is of the opinion that a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real parties in interest may file a response to the petition for writ
of mandamus in this court no later than February 12, 2018. Any such response must conform
to Texas Rule of Appellate Procedure 52.4.

        In its emergency motion for stay pending mandamus, relator asks this court to stay the
trial court’s January 8, 2018 “Order Regarding Deposition of Defendant Daimler Trucks North
America, LLC,” which contains two decretal paragraphs relating to depositions of relator’s
representatives. In its petition for writ of mandamus, relator complains only about the second
decretal paragraph, but, in its emergency motion, asks this court to stay the entire order.
Relator’s request for a stay is GRANTED IN PART.

      It is, therefore, ORDERED that the portion of the trial court’s January 8, 2018 order,
which states as follows, is STAYED pending final resolution of the petition for writ of
mandamus:

           As to the 30 subject matters identified in the Diab affidavit as encompassing trade
           secret information, Defendant SHALL designate one or more individuals to
           testify on its behalf with respect to such matters to the extent such matters are
           known or reasonably available to the Defendant, subject to the Defendant’s
           right to object to questions propounded during the deposition as provided by
           Rule 199.S(e), and subject also to the provisions of the stipulated Protective Order
1
  This proceeding arises out of Cause No. 2014-CI-07361, styled Ricardo Garza, et al. v. Daimler Trucks North
America, et al., pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga
presiding.
       signed by this Court on February 15, 2017, and on file among the papers of this
       cause.

        It is further ORDERED that the portion of the trial court’s January 8, 2018 order which
states “[t]he deposition of the individual or individuals so designated SHALL occur on or before
February 5, 2018” is STAYED to the extent the deposition relates to the matters referenced in
the above-quoted paragraph.

It is so ORDERED on January 25, 2018.


                                                                  PER CURIAM


ATTESTED: _____________________________
           KEITH E. HOTTLE,
           Clerk of Court